DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 09/23/2022, has been received and made of record.  In response to the most recent Office Action, dated 06/23/2022.
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. Regarding the rejections to claim 1: Applicant submits “Sivak discloses a motion sickness countermeasure system which uses one or more sensors or transducers ……… Accordingly, it is respectfully submitted that Sivak does not disclose a visual comfort device containing at least one inertial sensor” (Remarks. P. 6-7). However, the Examiner respectfully disagree.
As disclosed in the previous office action, Sivak in Figs. 1-5 and paragraph [0026-0034] teach a display screen such as LCD or LED video display is positioned in the peripheral vision of the user, so a video display is same as a display screen, applicant’s arguments regarding Sivak not disclosing a screen is invalid. Further, it is disclosed by Sivak in Figs. 1-5 and paragraph [0026-0034] clearly disclose a processor 16 connected to inertial sensor 22 and display screen 14, and display information is updated based on the input by inertial sensor 22, and  video display comprising a matrix of light elements which can be turned on/off to display information based on the motion, hence matrix lights can turn on and off individually to display an inertial matrix information similar to as claimed. Claims are written very broad and Sivak discloses all the claimed limitations. Therefore, the Examiner maintains his rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivak (US 20170291538).
Regarding claim 1: Sivak teaches visual comfort device (Figs. 1-2 and paragraph [0026-0032] #10) containing at least one inertial sensor, a processing unit and at least one screen, the screen for positioning laterally in a peripheral visual field of a user, the processing unit being coupled to the inertial sensor and to the screen, wherein the device is configured to display on the screen an inertial matrix representative of an item of inertial information, said displayed inertial matrix containing a maximum of sixteen points and/or line intersections (Figs. 1-5 and paragraph [0026-0034] teach at least one inertial sensor 22, a processing unit 16 and at least one screen 12/24, the screen for positioning laterally in a peripheral visual field of a user, the processing unit 16 coupled to the inertial sensor and to the screen and display information based on the inertial sensor, and  video display comprising a matrix of light elements which can be turned on to display information based on the motion, hence matrix lights can turn on and off individually to display an inertial matrix information similar to as claimed).

Regarding claim 2: Sivak teaches containing two screens arranged to be placed in the outer monocular field of each eye of a user, each screen displaying an inertial matrix representing the inertial information (Figs. 1-5 and paragraph [0026-0034] #12).

Regarding claim 3: Sivak teaches in which the inertial matrix displayed on a screen contains at most nine points and/or line intersections (Figs. 1-5 and paragraph [0026-0034]).

Regarding claim 4: Sivak teaches in which the inertial sensor is fixed to the screen and supplies the inertial information to the processing unit; the inertial information being representative of an inertial orientation of said screen (Figs. 1-5 and paragraph [0026-0031]).

Regarding claim 5: Sivak teaches in which the inertial sensor comprises one or more of the types of sensors selected from the following list: one or more accelerometers, gyroscope, inertial reference system, magnetic field detector (Figs. 1-5 and paragraph [0031] #22).

Regarding claim 6: Sivak teaches in which the processing unit is configured to produce an image containing the inertial matrix oriented and displaced on the screen as a function of the inertial information received from the sensor (Figs. 1-5 and paragraph [0026-0034]).

Regarding claim 7: Sivak teaches in which the processing unit is configured to: produce a virtual matrix around the user having a position fixed in space, position the screen with respect to the virtual matrix as a function of the inertial information, and extract the image representative of the inertial matrix to be displayed on the screen as a function of the positioning of the screen (Figs. 1-5 and paragraph [0026-0034]).

Regarding claim 9: Sivak teaches pair of glasses comprising two sidearms for engaging the ears of a user, and containing at least one device according to claim 1, at least one screen being fastened on one of the sidearms such that the screen is placed laterally in the peripheral visual field of the user (Figs. 1-5 and paragraph [0026-0034], and see claim 1 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 20170291538) in the view of Sakota (US 20210331612, as also filed on Oct 9, 2018 in JP 2018-190786).
Regarding claim 8: Sivak teaches fixdley mounting the at least one screen to the vehicle seat such that the screen is placed at the level of one side of the head of a user of the seat, so that the screen is placed in the peripheral visual field of said user (Figs. 6-7 and paragraph [0035-0036]). 
Sivak does not explicitly disclose containing a fastener for a vehicle seat and at least one linking arm linking the at least one screen to the fastener such that the screen is placed at the level of one side of the head of a user of the seat.
However, Sakota teaches containing a fastener for a vehicle seat and at least one linking arm linking the at least one screen to the fastener such that the screen is placed at the level of one side of the head of a user of the seat (Figs. 1-3 and paragraph [0156-0168]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Sivak’s invention by including above teachings of Sakota, because using such disclosed technique is very well-known and widely used in the art to secure screens to vehicle seat in a safe and secure manner, as shown by Sakota. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 20170291538) in the view of Benko (US 20170285344).
Regarding claim 10: Sivak teaches containing a device according to claim 2 and in which the two screens are placed laterally inside the housing such that they are placed in the peripheral visual field of a right eye and a left eye of the user, respectively (Figs. 1-5 and paragraph [0026-0034], and see claim 1 rejection).
Sivak does not explicitly disclose Virtual reality mask comprising a housing to be placed in the visual field of a user and containing at least one main screen placed in the central visual field of a user.
However, Benko teaches Virtual reality mask comprising a housing to be placed in the visual field of a user and containing at least one main screen placed in the central visual field of a user, and containing a device according to claim 2 and in which the two screens are placed laterally inside the housing such that they are placed in the peripheral visual field of a right eye and a left eye of the user, respectively (Fig. 5 and paragraph [0047-0054] teach a virtual reality mask 500 comprising a housing to be placed in the visual field of a user and containing at least one main screen 502 placed in the central visual field of a user, and the two screens 504 & 506 are placed laterally inside the housing such that they are placed in the peripheral visual field of a right eye and a left eye of the user). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Sivak’s invention by including above teachings of Benko, because Sivak already disclose in Fig. 4 a head mounted unit 10 and using a main center screen in a virtual reality device is very well-known and widely used in the art to allow user to view displayed information of many kids on a display in an easier manner while also including peripheral screens to help motion sickness or visual comfort, as shown by Benko. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622